DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/072022 has been entered.
Response to Amendment
The amendments to the claims filed 11/07/2022 were received and have been entered.  Claims 11-20 have been canceled. Claims 1-10 and 21-23 are unchanged. Claim 24 is newly added. Claims 1-10 and 21-24 remain present in this application. 
Allowable Subject Matter
The indicated allowability of claims 1, 3-10, and 21-24 is withdrawn in view of the newly discovered reference(s) to Smyth et al. US 10,928,656, Sohn et al. 2019/0212546, and Batchko et al. US 2009/0052049.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-10, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smyth et al. US 10,928,656.
Regarding claim 1, Smyth teaches a system (figures 1-3 and 14-16) comprising: a head-mounted support structure; a display that emits light; a lens module supported by the head-mounted support structure that receives the light from the display (col. 1, ll. 55 to col. 2, ll. 9, and col. 4, ll. 50 to col. 5, ll. 9), wherein the lens module comprises a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element (Col. 2, ll. 47-54, and col. 7, ll. 43-52), wherein each actuator is attached to a respective portion of the flexible lens element (col. 5, ll. 58 to col. 6, ll. 7), and wherein each actuator is configured to selectively compress the respective portion of the flexible lens element for that actuator (col. 6, ll. 33-46); and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element (col. 2, ll. 29-56, and col. 13, ll. 8-17).
Regarding claim 3, Smyth teaches the system defined in claim 1, wherein each actuator is a piezoelectric actuator. (Col. 23, ll. 19-23).
Regarding claim 4, Smyth teaches the system defined in claim 1, wherein each actuator is a linear electromagnetic actuator. (Col. 16, ll. 3-20).
Regarding claim 5, Smyth teaches the system defined in claim 1, wherein each actuator is attached to the periphery of the flexible lens element. (Col. 2, ll. 47-54, and col. 7, ll. 43-52).
Regarding claim 9, Smyth teaches the system defined in claim 1, wherein the flexible lens element at least partially defines a fluid-filled chamber. (Col. 17, ll. 43-56).
Regarding claim 10, Smyth teaches the system defined in claim 9, wherein the control circuitry is configured to change an amount of fluid in the fluid-filled chamber. (Col. 13, ll. 7-27).
Regarding claim 21, Smyth teaches the system defined in claim 1, wherein the lens module (1800, Fig 18, col. 15, ll. 36-50) further comprises an additional lens element (1860b), wherein the light from the display passes through the additional lens element (1860b) and the flexible lens element (1860a), and wherein each actuator is configured to selectively bias the respective portion of the flexible lens element for that actuator towards the additional lens element (col. 15, ll. 36-50).
Regarding claim 23, Smyth teaches a system (figures 1-3 and 14-16) comprising: a lens module (col. 1, ll. 55 to col. 2, ll. 9, and col. 4, ll. 50 to col. 5, ll. 9) comprising a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element (col. 2, ll. 47-54, and col. 7, ll. 43-52), wherein each actuator is attached to a respective portion of the flexible lens element (col. 5, ll. 58 to col. 6, ll. 7) and wherein each actuator is configured to selectively compress the respective portion of the flexible lens element for that actuator (col. 6, ll. 33-46); and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element (col. 2, ll. 29-45, and col. 13, ll. 8-17).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sohn et al. US 2019/0212546.
Regarding claim 1, Sohn teaches a system (figures 3-8), comprising: a head-mounted support structure (500, Fig 5, ¶35);  a display (501, Fig 5, ¶36) that emits light;
a lens module (100A, Figs 7-8, ¶51) supported by the head-mounted support structure that receives the light from the display,  wherein the lens module (100A) comprises a flexible lens element (102, Fig 8, ¶54) with a periphery and a plurality of actuators (802, Fig 8, ¶54) around the periphery of the flexible lens element (102, Fig 8, ¶54), wherein each actuator is attached to a respective portion of the flexible lens element (¶28-¶29), and wherein each actuator is configured to selectively compress the respective portion of the flexible lens element for that actuator (see ¶31-¶32); and control circuitry (612, Fig 6, ¶45) configured to control the plurality of actuators to dynamically adjust the flexible lens element (see ¶45-¶46).
Regarding claim 2, Sohn teaches a system (Figures 3-8), comprising:
a head-mounted support structure (500, Fig 5, ¶35);
a display (501, Fig 5, ¶36) that emits light;
a lens module (100A, Figs 7-8, ¶51) supported by the head-mounted support structure that receives the light from the display, 
wherein the lens module comprises a flexible lens element (102, Fig 8, ¶54) with a periphery and a plurality of actuators (802, Fig 8, ¶54) around the periphery of the flexible lens element (102, Fig 8, ¶54) and wherein each actuator (see ¶6) is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element (Also, the one or more forces may be applied to such alternative locations, such as away from the center of deformable stepped lens 102. Further, deformable stepped lens 102 may assume a deformed state representing a flat shape in response to one or more radial forces being directed away from the center of deformable stepped lens 102, such as by way of actuator 104 pulling an edge area of deformable stepped lens 102 away from its center. See ¶34); control circuitry (612, Fig 6, ¶45) configured to control the plurality of actuators to dynamically adjust the flexible lens element (see ¶45-¶46).
Regarding claim 6, Sohn teaches the system defined in claim 1, further comprising a gaze detection sensor configured to obtain gaze information, wherein the control circuitry is configured to control the actuators based on the gaze information (see ¶45).
Regarding claim 8, Sohn teaches the system defined in claim 1, wherein the plurality of actuators comprises more than six actuators (804, Fig 8, ¶54) around the periphery of the flexible lens element (102, Fig 8, ¶54).
Regarding claim 21, Sohn teaches the system defined in claim 1, wherein the lens module further comprises an additional lens element (604, Fig 6, ¶38), wherein the light from the display (602, Fig 6) passes through the additional lens element (602) and the flexible lens element (102), and wherein each actuator is configured to selectively bias the respective portion of the flexible lens element for that actuator towards the additional lens element (see ¶29).
Regarding claim 7, Sohn teaches a system (Figures 3-8) comprising a head-mounted support structure (500, Fig 5, ¶35), a display (501, Fig 5, ¶36) that emits light and a lens module (100A, Figs 7-8, ¶54) supported by the head-mounted support structure that receives the light from the display,  wherein the lens module (100A, Fig 7-8, ¶51) comprises a flexible lens element (102, Fig 8) with a periphery and a plurality of actuators (802, Fig 8, ¶54) around the periphery of the flexible lens element (¶54); the plurality of actuators (802, Fig 8, ¶54) comprises more than four actuators (802, Fig 8) around the periphery of the flexible lens element (102, Fig 8), and  wherein the lens module (100A, Fig 7, ¶51) further comprises a load-spreading ring (a ring 702, Fig 7, ¶47) that extends around the periphery of the flexible lens element (102); control circuitry (612, Fig 6, ¶45) configured to control the plurality of actuators to dynamically adjust the flexible lens element (see ¶45-¶46).
Regarding claim 24, Sohn teaches a system (Figures 3-8), comprising: a lens module (100A, Figs 7-8, ¶51) comprising a flexible lens element (102, Fig 8, ¶54) with a periphery and a plurality of actuators (802, Fig 8, ¶54) around the periphery of the flexible lens element (102, Fig 8, ¶54), wherein each actuator (see ¶6) is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element (Also, the one or more forces may be applied to such alternative locations, such as away from the center of deformable stepped lens 102. Further, deformable stepped lens 102 may assume a deformed state representing a flat shape in response to one or more radial forces being directed away from the center of deformable stepped lens 102, such as by way of actuator 104 pulling an edge area of deformable stepped lens 102 away from its center. See ¶34); control circuitry (612, Fig 6, ¶45) configured to control the plurality of actuators to dynamically adjust the flexible lens element (see ¶45-¶46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn as applied to claim 7 above, and further in view of Batchko et al. US 2009/0052049.
Regarding claim 22, Sohn fails to teach the load-spreading ring is formed from an opaque material.
Batchko teaches the system (a head up display device, Fig 42) having a lens module 2500, actuators 2310, and a ring 2506. See Fig 25. The ring is made of materials including ABS plastic, silicone, and metal. See Batchko ¶189.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify or substitute the ring is made of materials including ABS plastic, silicone, and metal disclosed by Batchko for the system of Sohn. The motivation for doing so would improve the refractive power of the lens is controlled by pumping in or out a controlled amount of fluid, thereby changing the curvature of the bounding membrane. Batchko ¶10.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 22, 2022